         Case 2:20-cv-00031-BMM Document 24 Filed 12/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


COTTONWOOD                                     Case No. CV-20-31-BU-BMM
ENVIRONMENTAL LAW CENTER,
                                              JUDGMENT IN A CIVIL CASE

                     Plaintiff,

  vs.

LEANNE MARTEN, ET AL. ,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that Plaintiff's Motion for Preliminary
 Injunction and Temporary Restraining Order is DENIED; and, Defendants' Motion
 to Dismiss is GRANTED.

        Dated this 17th day of December, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ S. Redding
                                  S. Redding, Deputy Clerk
